    USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 1 of 19


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

SARA L. HILDEBRAND,                                     )
           Plaintiff,                                   )
                                                        )
        v.                                              )   CAUSE NO.: 2:17-CV-108-JPK
                                                        )
ANDREW M. SAUL,                                         )
Commissioner of Social Security                         )
Administration,                                         )
              Defendant.                                )

                                        OPINION AND ORDER

        This matter is before the Court on a Complaint [DE 1], filed on March 8, 2017, and

Plaintiff’s Opening Brief in support of reversing the Decision of the Commissioner of Social

denying her claim for disability insurance benefits [DE 34]. Defendant filed a Memorandum in

Support of Commissioner’s Decision [DE 40], and Plaintiff filed a Reply [DE 41]. For the

following reasons, the Court remands this matter for further administrative proceedings.

                                  PROCEDURAL BACKGROUND

        On June 27, 2013, Plaintiff protectively filed an application for disability insurance

benefits, alleging disability beginning May 10, 2010, due to the following conditions: brain tumor,

Addison’s disease, difficulty walking, memory issues, diabetes, insomnia, sinus problems, and

cataracts. (AR 21, 132, 143).1 The application was denied initially and on reconsideration

(AR 132-61), after which Plaintiff requested a hearing which was held before an Administrative

Law Judge on October 6, 2015. (AR 46, 175-76). Following an unfavorable hearing decision on

December 9, 2015 (AR 21-38), and the Appeals Council’s denial of review on January 6, 2017



1
 Page numbers in the Administrative Record (AR) refer to the page numbers assigned by the filer, which are found
on the lower right corner of the page, and not the page numbers assigned by the Court’s CM/ECF system.
    USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 2 of 19


(AR 1-6), Plaintiff appealed to this Court on March 8, 2017. (ECF No. 1). The parties thereafter

consented to have a United States Magistrate Judge conduct all further proceedings and order the

entry of final judgment. (ECF No. 12). The Commissioner then filed a Consent Motion to Remand

Pursuant to Sentence Six of 42 U.S.C. §405(g), due to an incomplete audio recording of the

administrative hearing resulting in an incomplete hearing transcript. (ECF No. 21). The presiding

Magistrate Judge therefore remanded the case to the agency for further proceedings as requested,

including a new administrative hearing and decision. (ECF Nos. 21-22). A new hearing was then

held before a different Administrative Law Judge (ALJ) on August 4, 2018. (AR 1191). On

November 30, 2018, this ALJ issued an unfavorable decision, making the following findings:2

        1.     The claimant last met the insured status requirements of the Social Security
        Act on June 30, 2015.

        2.     The claimant did not engage in substantial gainful activity during the period
        from her alleged onset date of May 1, 2010 through her date last insured of June
        30, 2015.

        3.     Through the date last insured, the claimant had the following severe
        impairments: history of benign brain tumor; organic brain syndrome; degenerative
        disc disease; visual impairment; adrenal insufficiency; affective disorder and
        anxiety disorder.

        4.       Through the date last insured, the claimant did not have an impairment or
        combination of impairments that met or medically equaled the severity of one of
        the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.

        5.      [T]hrough the date last insured, the claimant had the residual functional
        capacity to perform sedentary work as defined in 20 CFR 404.1567(a) except the
        claimant could lift and/or carry up to 10 pounds occasionally and less than 10
        pounds frequently. She could stand and/or walk 2 hours in an 8-hour workday and
        sit about 6 hours in an 8-hour workday. The claimant could never climb ladders,
        ropes or scaffolds and was limited to work on even terrain. She could have only
        occasional exposure to environmental irritants but no exposure to poorly ventilated
        areas or to hazards such as unprotected heights or moving machinery. She was
        limited to work that did not require peripheral acuity or nighttime vision. She was

2
 These findings quote the bolded findings throughout the ALJ’s decision. Internal citations to the Code of Federal
Regulations are omitted.

                                                        2
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 3 of 19


       limited to work that did not require complex written or verbal communication. The
       claimant could understand, remember and carryout simple, routine, repetitive tasks.
       She could not perform work that required directing others, abstract thought or
       planning, and was limited to work involving only simple work-related decisions
       and routine workplace changes. She could not perform tasks that required intense
       focus or attention for more than 60 minutes continuously. She was limited to
       working at a flexible pace with no fast-paced production requirements, no
       teamwork, no tandem tasks, and occasional superficial interaction with the public
       and coworkers.

       6.     Through the date last insured, the claimant was unable to perform any past
       relevant work.

       7.     The claimant was born [in July] 1970 and was 44 years old, which is defined
       as a younger individual age 18-44, on the date last insured.

       8.     The claimant has at least a high school education and is able to communicate
       in English.

       9.      Transferability of job skills is not material to the determination of disability
       because using the Medical-Vocational Rules as a framework supports a finding that
       the claimant is “not disabled,” whether or not the claimant has transferable job
       skills.

       10.     Through the date last insured, considering the claimant’s age, education,
       work experience, and residual functional capacity, there were jobs that existed in
       significant numbers in the national economy that the claimant could have
       performed.

       11.     The claimant was not under a disability, as defined in the Social Security
       Act, at any time from May 1, 2010, the alleged onset date, through June 30, 2015,
       the date last insured.

(AR 1165-81).

       Following the ALJ’s November 2018 decision, the Commissioner filed a Consent Motion

to Reopen the instant action and proceed based on the supplemented administrative record. (ECF

No. 29). After confirming the parties’ continuing consent to have the undersigned United States

Magistrate Judge conduct all further proceedings and order the entry of final judgment, this Court

granted that motion on November 14, 2019. (ECF Nos. 30-31). This Court therefore has

jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42 U.S.C. § 405(g).

                                                  3
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 4 of 19


                                   STANDARD OF REVIEW

       The Social Security Act authorizes judicial review of the agency’s final decision. 42 U.S.C.

§ 405(g). The question before the Court is not whether the claimant is in fact disabled, but whether

the ALJ’s decision “applies the correct legal standard and is supported by substantial evidence.”

Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017); 42 U.S.C. § 405(g). Under § 405(g), the

Court must accept the Commissioner’s factual findings as conclusive if they are supported by

substantial evidence, which is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moore v. Colvin, 743 F.3d 1118, 1120-21 (7th Cir. 2014)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       The Court reviews the entire administrative record but does not re-weigh the evidence,

resolve conflicts in evidence, or substitute its judgment for that of the ALJ. See McKinzey v. Astrue,

641 F.3d 884, 890 (7th Cir. 2011) (citing Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th

Cir. 2003)). However, “if the Commissioner commits an error of law,” the Court may reverse the

decision “without regard to the volume of evidence in support of the factual findings.” White v.

Apfel, 167 F.3d 369, 373 (7th Cir. 1999). At a minimum, an ALJ must articulate his analysis of the

evidence to allow the reviewing court to trace the path of his reasoning and be assured that the

ALJ considered the important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002).

The ALJ also has a basic obligation to develop a full and fair record, and “must build an accurate

and logical bridge between the evidence and the result to afford the claimant meaningful judicial

review of the administrative findings.” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014).

                                   DISABILITY STANDARD

       To be eligible for disability benefits, a claimant must establish that she suffers from a

“disability,” which is defined as an inability to engage in any substantial gainful activity by reason



                                                  4
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 5 of 19


of any medically determinable physical or mental impairment that can be expected to result in

death or that has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. § 423(d)(1)(A). The ALJ follows a five-step inquiry to determine whether a

claimant is disabled: (1) whether the claimant has engaged in substantial gainful activity since the

alleged onset of disability, (2) whether the claimant has a medically determinable impairment or

combination of impairments that is severe, (3) whether the claimant’s impairment or combination

of impairments meets or medically equals the criteria of any presumptively disabling impairment

listed in the regulations, (4) if the claimant does not meet a listing, whether she is unable to perform

her past relevant work, and (5) if the claimant is unable to perform past relevant work, whether

she is unable to perform any work in the national economy. See 20 C.F.R. §§ 404.1520(a)(4)(i)-

(v), 416.920(a)(4)(i)-(v).

       Prior to step four, the ALJ determines the claimant’s residual functional capacity (RFC),

which “is an administrative assessment of what work-related activities an individual can perform

despite her limitations.” Dixon v. Massanari, 270 F.3d 1171, 1178 (7th Cir. 2001). An affirmative

answer at either step three or step five leads to a finding of disability. Briscoe ex rel. Taylor v.

Barnhart, 524 F.3d 345, 352 (7th Cir. 2005); 20 C.F.R. § 404.1520(a)(4). The claimant bears the

burden of proving steps one through four, whereas the burden at step five is on the ALJ. Zurawski

v. Halter, 245 F.3d 881, 885-86 (7th Cir. 2001).

                                             ANALYSIS

       Plaintiff asserts three grounds for reversal of the ALJ’s November 2018 decision. She

contends the ALJ: (1) provided an RFC not supported by substantial evidence; (2) improperly

assessed Plaintiff’s subjective limitations; and (3) relied on unsubstantiated vocational expert (VE)

testimony. (P’s Brief at 11, ECF No. 34). The Court addresses each argument in turn.



                                                   5
     USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 6 of 19


I.      The ALJ’s RFC Determination

        Plaintiff first challenges the ALJ’s RFC determination in four respects. Having accorded

little weight to the opinions of the state agency reviewers and Plaintiff’s treating endocrinologist

and pain specialist (Drs. Mohammed Zeitoum and Heather Nath), Plaintiff argues the ALJ

improperly assessed her medical record without any supporting medical opinion. (P’s Brief at 13-

15, ECF No. 34; AR 1174-75). Relatedly, Plaintiff contends the ALJ’s independent assessment of

her medical record failed to address the severity of her impairments, the negative effects of her

ongoing steroid treatment, and the absenteeism related to those complications. (ECF No. 34, at 13-

18). As explained below, the Court agrees that remand is required for reconsideration of Plaintiff’s

RFC in light of her full medical record, including the opinions of Drs. Zeitoum and Nath.

        A.     Plaintiff’s Brain Tumor Treatment and 2010 Hospitalization

        As Plaintiff argues, her medical record details a “very complicated medical history.” (Id.

at 9 (quoting AR 964)). She was originally diagnosed with a benign intraventricular meningioma

(brain tumor) in about 2002. (AR 990-91, 1003). By November 2009, it had significantly increased

in size, and Plaintiff was experiencing migraines, blackouts, nausea, and visual impairment.

(AR 346, 990-93). Surgery was not performed due to the location of the tumor in a ventricle, so

Plaintiff underwent stereotactic radiosurgery in December 2009. (AR 390-95, 552, 560, 1003-05).

Approximately six months later in July 2010, she experienced severe brain swelling and was

hospitalized from July 12th to 20th. (AR 310, 552, 560). An MRI on July12, 2010, revealed

“massive edema” in Plaintiff’s brain apparently due to her prior radiation treatment, and the record

indicates she suffered significant physical and cognitive impairments as a result. (AR 1008, 1015).

        Rehabilitation, occupational therapy, and speech assessments in July 2010 indicated

impaired mobility, right-sided disfunction, difficulty controlling her right limbs, impaired vision



                                                 6
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 7 of 19


and cognition, mild-to-moderate speech impairment, and moderate-to-severe impairment in

Plaintiff’s ability to write. (AR 1015-1017, 1083, 1089). She also reported hearing loss on the right

side (AR 1092); she could follow 1-step commands 90% of the time and required extra time to

process and respond (AR 1082); and by the time of her discharge, Plaintiff was unable to perform

two or more step tasks due to decreased attention and a high level of distractibility. (AR 1106).

Thus, according to psychological and neuropsychological agency consultative examination reports

in September and October 2013, Plaintiff’s brain swelling in July 2010 “resulted in loss of walking,

hearing, speech, and vision problems” (AR 560), and her “intellectual abilities fell far below

educational expectations,” along with impaired attention and visual motor speed. (AR 557).

Additionally, steroid therapy treatments required to address her brain swelling and keep it from

returning caused muscle weakness, particularly in the lower extremities, which also affected her

functional abilities, including her ability to walk. (AR 107, 552, 564-67).

       B.      Dr. Zeitoun’s Opinions

       Although the ALJ’s decision acknowledges that Plaintiff’s July 2010 brain swelling

“affected her speech, gait and memory” (AR 1170), it does little to determine the extent or duration

of those impairments. Instead, the decision turns quickly to a March 2013 neurosurgery follow-up

report stating that Plaintiff was “neurologically and radiologically stable” and had normal upper

and lower extremity strength, range of motion, and gait. (Id. (citing AR 344-45). Based on this

report and two later examinations in October 2013 and January 2014, the ALJ rejected Dr.

Zeitoun’s December 2013 medical source statement, which opined that Plaintiff could lift/carry

less than ten pounds and stand/walk less than a half hour in an eight-hour workday, due to muscle

weakness caused by adrenal insufficiency resulting from her radiation treatment. (AR 682-84;

AR 1174-75 (citing AR 344-45, 564-66, 652-55)). While the Commissioner contends this



                                                 7
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 8 of 19


constituted substantial evidence to reject Dr. Zeitoun’s opinions (D’s Mem. at 11-13, ECF No. 40),

this Court concludes that the ALJ improperly failed to consider important aspects of the October

2013 and January 2014 records that the ALJ relied upon, as well as several additional records that

detail significant limitations during the time leading up to Dr. Zeitoun’s opinion and afterward.

See Reinaas v. Saul, 953 F.3d 461, 466 (7th Cir. 2020) (when assessing a medical opinion, ALJ

improperly “pointed to several instances in [claimant’s] medical records where doctors reported

that he was doing ‘well’ in recovery – but said nothing about the accompanying notes that he was

still in pain and suffered from residual post-surgery complications”: “An ALJ ‘cannot simply

cherry-pick facts supporting a finding of non-disability while ignoring evidence that points to a

disability finding.” (quoting Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010))).

       For instance, the October 2013 agency consultative examination on which the ALJ and

Commissioner rely noted that Plaintiff was “unable to walk or talk” after her July 2010 brain

swelling, and that these problems were only “beginning to abate.” (AR 564). The report also noted

weakness in Plaintiff’s lower extremities “presumably due to the steroids,” atrophy in her

quadriceps, difficulty walking, and inability to walk on toes or heels, and recommended physical

therapy and gradual steroid reduction to increase strength in her extremities and enable

“significantly more physical activities.” (AR 564, 567). This report was consistent with treatment

records from September 2013 to January 2014 (including the January 2014 record cited by the ALJ

and Commissioner), which similarly noted lower extremity weakness and difficulty ambulating

long distances, possibly or likely due to “steroid myopathy.” (AR 652-55, 659-62, 663-66,

669-72). Physical therapy records during the same timeframe confirm Plaintiff’s general muscle

weakness and muscle atrophy due to “constant steroid use,” and indicate she could walk only 0-10

minutes and slowly, was unable to carry any weight, and had goals to increase these abilities to



                                                8
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 9 of 19


walking 21-30 minutes and carrying light loads (AR 695-756), which she apparently achieved by

March 2014. (AR 778). But while repeated attempts were made to reduce Plaintiff’s steroid dosage

in an effort to address her muscle weakness, they failed due to the return of brain swelling, and

Plaintiff has been told for several years now that she is steroid dependent. (AR 552, 764, 791, 833-

34, 964, 1196, 1452, 1822, 1860-61).

       Although the ALJ noted some of this evidence, the decision failed to confront the

significant impairments Plaintiff suffered at the time of her July 2010 hospitalization or the steroid-

related weakness hampering her recovery, dwelling instead on isolated findings of normal gait and

extremity strength in these and other records. (AR 1170-75). Not only was the ALJ required to

address contrary evidence that corroborated Plaintiff’s claimed limitations and supported Dr.

Zeitoun’s opinions, the foregoing records further indicate that even the normal strength and gait

findings relied upon by the ALJ do not contradict the muscle weakness and atrophy, difficulty

ambulating long distances, and possible steroid myopathy sometimes noted in the very same

records. (See, e.g., AR 652-55 (1/15/2014 report cited by ALJ (AR 1175) noting 5/5 upper

extremity strength and normal gait, but also 4-/5 reduced lower extremity strength, difficulty

ambulating long distances, and muscle weakness possibly due to steroid myopathy); see also

AR 964-70 (7/30/2015 report noting normal gait and 4-5 strength in upper and lower extremities,

but also that Plaintiff was not able to maintain that level of strength “for very long before giving

out,” chronic upper and lower extremity pain and weakness, and a diagnosis of steroid myopathy).

       This background lends support to Dr. Zeitoum’s December 2013 opinions that Plaintiff

could lift/carry less than 10 pounds and stand/walk less than a half hour in an eight-hour workday,

in addition to other limitations (AR 682-84) – three months after treatment notes indicated her

lower extremity weakness, difficulty ambulating long distances, and possible steroid myopathy



                                                  9
 USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 10 of 19


(AR 669-72), and one month after physical therapy records began confirming her ability to stand

for 0-10 minutes and inability to carry any weight. (AR 741-56). The Court therefore concludes

that remand is required for reconsideration of Dr. Zeitoun’s opinions and Plaintiff’s RFC in light

of the medical evidence discussed above. This is not to say that Dr. Zeitoun’s opinion must be

accepted or that Plaintiff’s RFC must change, only that the ALJ’s decision failed to address this

evidence sufficiently when making these determinations.

       C.      Dr. Nath’s Opinions

       The record also lends support to Dr. Nath’s August 2015 medical source statement that the

ALJ similarly failed to acknowledge. Dr. Nath opined that Plaintiff could lift five pounds, carry

less than five pounds, and stand/walk less than one hour in an eight-hour workday; had trouble

with balance when ambulating; was unable to walk a block on rough or uneven ground; needed an

assistive device for uneven surfaces and prolonged ambulation; would need unscheduled breaks

during the workday; would be off task over 30% of the workday; and would likely be absent five

days per month. (AR 985-89). Dr. Nath’s statement also included a marginal note indicating that

Plaintiff’s brain tumor “prevents working.” (AR 987). While these limitations may be restrictive,

as discussed above, Plaintiff’s leg weakness, difficulty ambulating long distances, and trouble

carrying even “light loads” are well documented. (AR 564, 567, 652-55, 659-62, 663-66, 669-72,

695-756, 778-79, 964-70). The record also indicates Plaintiff’s issues with balance (AR 78-99,

103, 779, 863-76, 1203-08) and her use of a walker and/or cane at various times, particularly when

fatigued (AR 263, 275, 1306, 1320, 1326-27, 1329-30). And even the ALJ acknowledged her need

to work on even terrain. (AR 1174). This leaves Dr. Nath’s opinions regarding Plaintiff’s need for

unscheduled breaks (as Dr. Zeitoun similarly opined), off-task time, and likely absences (AR 684,

986, 988), which also find support in the record that the ALJ failed to address.



                                                10
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 11 of 19


       As Plaintiff notes, her initial physical therapy upon discharge in July 2010 called for gait

training with a walker 3-5 times a week (AR 1094), and she again regularly attended physical

therapy sessions between November 2013 and March 2014 (AR 695-756, 778), and again between

January and August of 2015. (AR 863-961, 1749-1752). As Plaintiff also argues, her medical

issues would be expected to require visits with her primary care physician, neurologists,

endocrinologists, rheumatologists, optometrists, and pain management physicians, particularly

during the earlier part of her recovery. (P’s Brief at 17, ECF No. 34). Moreover, in addition to her

muscle weakness, Plaintiff’s steroid therapy potentially contributed to a weakened immune system

and related illnesses that may have required absences as well. In that regard, Plaintiff and her

husband testified that her immune system is very weak, she gets sick more often, and her recovery

times are longer (AR 89, 100, 106-07, 1206), and the record documents visits for various infections

and other illnesses. (AR 461-62, 613, 1125, 1582-85, 1595, 1605, 1610, 1615, 1630). Plaintiff also

testified to problems with fatigue requiring one or two naps during the day related to the timing of

her steroid doses (AR 69, 1206-07, 1212), and her medical record discusses the same problem

(AR 833, 842, 1483), along with general complaints of fatigue. (AR 614, 653, 660, 664, 670, 688,

732, 806, 811, 816, 851, 881).

       Although the ALJ acknowledged Plaintiff’s problem with fatigue, he found it adequately

accommodated by limiting her to sedentary work and simple, routine, and repetitive tasks, and

“with respect to climbing ladders, ropes or scaffolds, and by including limitations with respect to

hazards, such as unprotected heights or moving machinery.” (AR 1178-79). These limitations

might be adequate had the ALJ considered and rejected Plaintiff’s testimony regarding the need to

nap during the day, but the decision did not mention that claim, much less discredit it. See

Matthews v. Saul, 833 F. Appx. 432, 436-38 (7th Cir. 2020) (ALJ reasonably accommodated



                                                11
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 12 of 19


daytime fatigue with RFC limitations concerning workplace hazards and driving, rather than

off-task time, where decision considered claimant’s testimony regarding need to sleep during the

day, and ALJ’s rejection of that testimony was supported by substantial evidence). Given

Plaintiff’s undisputed testimony regarding her need to sleep during the day (AR 69, 1206-07,

1212), and the Vocational Expert’s testimony that over 15% off-task time would preclude work

(AR 1219), the ALJ should address these issues directly on remand. See Cullinan v. Berryhill, 878

F.3d 598, 605 (7th Cir. 2017) (requiring consideration of claimant’s uncontradicted testimony re

need to nap during workday where VE testified such need would preclude work).

       The ALJ should also reconsider the other limitations discussed in Dr. Nath’s August 2015

medical source statement (e.g., unscheduled absences, lifting/carrying, standing/walking, balance,

walking on uneven ground, and need for an assistive device). (AR 985-89). While the

Commissioner contends “[t]he ALJ explained that he gave little weight to Dr. Nath’s opinions

because the doctor’s own contemporaneous treatment notes did not appear to support such

significant limitations” (D’s Mem. at 14, ECF No. 40), the decision again relies on findings of

normal muscle strength and gait that fail to address the issues of muscle weakness and atrophy,

steroid myopathy, and difficulty walking long distances in the same and other records discussed

above. (See, e.g., AR 1175 (citing AR 933 (Dr. Nath’s 6/9/2015 treatment note indicating

Plaintiff’s “weakness,” “shooting pain in her right leg . . . like someone is stabbing her in the leg,”

“trouble walking due to the pain,” and “difficulty performing daily activities in the right bicep”);

see also other records discussing Plaintiff’s leg weakness, difficulty ambulating long distances,

and trouble carrying “light loads,” including AR 564, 567, 652-55, 659-62, 663-66, 669-72, 695-

756, 778-79, 964-70). The Court therefore concludes that remand is required to reconsider these

remaining opinions in Dr. Nath’s medical source statement as well.



                                                  12
    USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 13 of 19


         Accordingly, this case is remanded for reconsideration of the opinions of Drs. Zeitoun and

Nath and Plaintiff’s RFC in light of her full medical record. But again, none of this suggests that

these opinions must be accepted or that Plaintiff’s RFC must be modified. “The resolution of

competing arguments based on the record is for the ALJ, not the court.” Matthews, 833 F. App’x

at 436-37 (brackets omitted, quoting Donahue v. Barnhart, 279 F.3d 441, 444 (7th Cir. 2002)).

“Even if the evidence could support additional limitations, such as time off-task or added breaks,

the record evidence [may] not require the ALJ to draw this conclusion” on remand. See Matthews,

833 F. App’x at 436. The Court concludes only that the ALJ narrowly focused on findings of

normal strength, range of motion, and gait to reject more stringent RFC limitations recommended

by Drs. Nath and Zeitoun, without addressing accompanying notes indicating that Plaintiff

continued to suffer from residual post-treatment complications, thereby “ignoring evidence that

points to a disability finding.” See Reinaas, 953 F.3d at 466 (quoting Denton, 596 F.3d at 425)).3

II.      Plaintiff’s Subjective Symptoms and Limitations

         Plaintiff next argues that the ALJ’s assessment of her subjective symptoms and limitations

was addressed “under an improper standard” and improperly focused on Plaintiff’s daily activities

without considering “the multiple limitations that Plaintiff has in actually performing these

activities.” (P’s Brief at 20-22, ECF No. 34). To the extent Plaintiff contends the ALJ improperly




3
  In the event the ALJ continues to reject the opinions of Drs. Zeitoun and Nath, it may be prudent to consider also
whether another medical opinion is needed. Although the Commissioner is correct that an ALJ is not obliged to solicit
a medical expert's opinion where the record contains sufficient evidence to render a decision (D’s Mem. at 16, ECF
No. 40), an ALJ’s independent assessment of the significance of medical findings can be problematic. See, e.g.,
Lambert v. Berryhill, 896 F.3d 768, 774 (7th Cir. 2018) (“ALJs must rely on expert opinions instead of determining
the significance of particular medical findings themselves”) (collecting Seventh Circuit decisions); McHenry v.
Berryhill, 911 F.3d 866, 871 (7th Cir. 2018) (“We have said repeatedly that an ALJ may not ‘play doctor’ and interpret
‘new and potentially decisive medical evidence’ without medical scrutiny”) (quoting Goins v. Colvin, 764 F.3d 677,
680 (7th Cir. 2014)). While discretionary, “use of a medical expert can help ALJs resist the temptation to ‘play doctor,’
. . . by evaluating evidence on his or her own,” and “may be especially helpful when evaluating the severity of a
condition . . . marked by subjective and fluctuating symptoms.” Gebauer v. Saul, 801 Fed. App'x 404, 408-09 (7th
Cir. 2020) (collecting Seventh Circuit decisions).

                                                          13
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 14 of 19


stated that Plaintiff’s subjective complaints were “not entirely consistent” with the evidence (id. at

20), the Court notes that the Seventh Circuit continues to regard this phrasing as harmless

“boilerplate,” so long as the ALJ provides “legitimate reasons for discrediting the claimant’s

testimony.” Lacher v. Saul, 830 F. App’x 476, 478 (7th Cir. 2020); Harris v. Saul, 835 F. App’x

881, 886 (7th Cir. 2020). Here, however, the Court agrees with Plaintiff that the ALJ’s stated

reasons for discrediting Plaintiff’s claimed symptoms and limitations improperly failed to address

her difficulties with those activities, and the assistance she has required with them.

       As Plaintiff notes, the ALJ repeatedly mentioned that Plaintiff “completed her hygiene,

cooked, baked, did the dishes, did the laundry, dusting and vacuuming.” (AR 1168, 1170, 1171,

1176, 1178, 1179 (citing AR 273, 561)). But the decision failed to address Plaintiff’s need for

retraining with such activities after her July 2010 hospitalization, or her physical inability to

perform them independently, such as requiring standby assistance when standing at a sink.

(AR 1106). By 2013, Plaintiff’s husband was still the primary cook, she was limited to simple

meals when her husband was unable to cook, and she needed help with housework, and required

family to carry laundry for her. (AR 76, 258-62, 270-75, 1199). Physical therapy records in early

2015 also indicated that Plaintiff still had difficulty with independent basic care, her husband still

did 90% of the meal preparation, and she was “very slow” with vacuuming, sweeping, and

mopping. (AR 695). The ALJ also repeatedly relied on Plaintiff’s ability to drive, shop, and run

errands (AR 1168, 1169, 1171, 1177), while acknowledging that she drives only during the day

due to vision problems (legal blindness to the right in both eyes caused by radiation). (AR 1174,

1178). Yet the record also shows she could not drive initially for a year on the recommendation of

her neurosurgeon because her reaction times made it dangerous (AR 256), and she relied on family

to drive her longer distances and at nighttime thereafter. (AR 73, 79-80, 85). And while the ALJ



                                                 14
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 15 of 19


also repeatedly mentioned Plaintiff’s ability to manage money (AR 1167-68, 1170-71, 1176, 1177,

1178, 1179), the decision also acknowledged that Plaintiff’s husband primarily handles household

bills. (AR 1168, 1177).

       Seventh Circuit authorities repeatedly acknowledge the need to consider the difficulties a

claimant encounters performing daily activities and the assistance required with them. See, e.g.,

Brown v. Colvin, 845 F.3d 247, 253-54 (7th Cir. 2016) (ALJ “misrepresented many of [claimant’s]

activities” by failing to acknowledge her difficulties performing them and the “significant help”

she received from family) (citing cases); Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013) (ALJ

must consider whether daily activities “can be done only with significant limitations”); Moss v.

Astrue, 555 F.3d 556, 562 (7th Cir. 2009) (“An ALJ cannot disregard a claimant’s limitations in

performing household activities.”) (citing Seventh Circuit decisions). Accordingly, while it was

certainly appropriate for the ALJ to consider Plaintiff’s daily activities, it was also necessary to

consider her difficulties performing them, the help she has needed doing so, and how long such

limitations persisted during the period in question. The ALJ should consider those factors on

remand, and then explain whether and why Plaintiff’s activities corroborate or contradict her

subjective symptoms and limitations.

III.   The VE’s Testimony

       Plaintiff’s final challenge attacks the ALJ’s step-five determination that she would have

been able to perform three representative occupations available in the national economy:

assembler, packer, and sorter. (AR 1180-81). Putting aside the issues concerning the ALJ’s RFC

determination and assessment of Plaintiff’s subjective complaints discussed above, Plaintiff argues

the ALJ’s step-five determination was also flawed because it improperly relied on the testimony

of a VE who failed to support his opinions regarding the numbers of these jobs available in the



                                                15
 USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 16 of 19


national economy: assembler (130,000 national jobs); packer (215,000 national jobs); and sorter

(98,000 national jobs). (P’s Brief at 22-25, ECF No. 34; AR 1180-81, 1218-19). According to

Plaintiff, the VE failed to substantiate these numbers because they are not available in the

Dictionary of Occupational Titles (DOT) from which the job titles were derived, and the VE

“refused to provide any methodology or explanation” of how he determined the number of each

job available in the absence of such information in the DOT. (P’s Brief at 22-23, 25, ECF No. 34).

       The Commissioner responds that the VE did provide a sufficient basis for his opinions

regarding these job numbers in response to questioning from Plaintiff’s counsel – specifically, the

Commissioner argues, “the VE explained that he based his job numbers on information from the

Department of Labor and Census Bureau statistics, which are available by doing an on-line

search,” and “that his testimony was based on his professional experience, including over 28 years

of experience placing individuals in occupations.” (D’s Mem. at 22, ECF No. 40 (citing AR 1220-

21)). Thus, citing the Seventh Circuit’s decision in Chavez v. Berryhill, 895 F.3d 962 (7th Cir.

2018), the Commissioner persuasively argues that the VE properly “consulted relevant data

sources, referenced the ability to obtain information through an on-line website, and relied on his

28+ years of experience in placing individuals in occupations.” (D’s Mem. at 23-24, ECF No. 40).

See also Chavez, 895 F.3d at 970 (“the VE could support the approximation by, for example,

drawing on knowledge of labor market conditions and occupational trends, gleaned from

reviewing relevant data sources or from placing workers in jobs”). Additionally, citing the

Supreme Court’s subsequent decision in Biestek v. Berryhill, 139 S. Ct. 1148 (2019), the

Commissioner further argues that any failure to provide additional information “does not

categorically preclude the VE’s testimony from counting as ‘substantial evidence,’” because “even

where a VE does not provide the underlying data used to calculate job numbers, the otherwise



                                                16
 USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 17 of 19


reliable testimony ‘still will clear (even handily so) the more-than-a-mere-scintilla threshold.’”

(D’s Mem. at 24, ECF No. 40 (quoting Biestek, 139 S. Ct. at 1157)).

       According to Plaintiff, the VE’s testimony fails under Chavez because “the VE did not

provide any methodology for providing his job numbers,” and failed to explain how his 25-plus

years of experience testifying and placing individuals with physical and/or mental limitations in

jobs “allowed him to make a statistical analysis.” (P’s Reply at 7-9, ECF No. 41; AR 1221). And

Biestek does not excuse these failures, Plaintiff argues, because that decision merely “rejected a

categorical rule that precluded a VE from qualifying as substantial evidence when refusing a

request for underlying data,” and at the same time allowed “probing the strength of the expert’s

testimony on cross examination.” (P’s Reply at 8, ECF No. 41 (brackets omitted)). Plaintiff

contends that her counsel attempted to probe the strength of the VE’s testimony here, by asking

“not just once, but four separate times, as to where the VE was getting his job numbers,” but “the

VE simply stood by his previous answers, refusing to provide any further information,” “instead

broadly referencing his experience.” (Id. at 7-8). There are several problems with this argument.

       First, contrary to Plaintiff’s suggestion, the VE here was asked three times for the source

of the job numbers he provided (not his methodology of relating them to DOT job titles), to which

he answered “by “[u]tilizing the United States Department of Labor and U.S. Census Bureau

Statistics, which can be found on your local website”; “you need to look those numbers up online”;

and “I did give you that information.” (AR 1220-21). Only once was the VE asked for his “method

of deriving those specific numbers for the DOT,” to which the VE explained that he relied on his

past experience testifying and in job placement to relate the numbers obtained from the foregoing

sources to DOT job titles. (Id. at 1221). Since Biestek, courts here and elsewhere have found such

VE testimony sufficiently supported to constitute substantial evidence relied upon by an ALJ. See,



                                               17
  USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 18 of 19


e.g., Baker v. Saul, 1:19-cv-00392, 2020 WL 6618971, at *7 (N.D. Ind. Nov. 12, 2020) (VE

properly relied upon experience to determine number of assembler and other jobs, in light of

Biestek’s acknowledgment that SSR 00-4p “allows VEs to invoke ‘publicly available sources[,]

. . . information obtained directly from employers and data otherwise developed from their own

experience in job placement or career counseling.’” (quoting Biestek, 139 S. Ct. at 1152-53 (citing

SSR 00-4p, 65 Fed. Reg. 75760 (2000))).4 The same conclusion is warranted here.

        Plaintiff’s additional criticism that the VE “didn’t explain” how his experience “allowed

him to make a statistical analysis” (P’s Reply at 9, ECF No. 41) casts no doubt on that conclusion.

As the Commissioner argues, Plaintiff’s counsel had the opportunity to continue questioning the

VE (D’s Mem. at 23, ECF No. 40), but did not ask how his experience enabled such an analysis.

(See AR 1220-21). Plaintiff’s criticism now that the VE failed to offer such an explanation

therefore comes too late. See Bryan S.B. v. Comm’r of Soc. Sec., 1:19-CV-392, 2020 WL 7364728,

at *10 (N.D. Ind. Sept. 25, 2020) (criticism that “VE’s professional experience in vocational

rehabilitation and job placement does not qualify him to calculate job availability numbers” was

“a bit late” where “attorney never inquired at the hearing as to the specific nature of the VE’s

professional experience”), adopted by 2020 WL 6618971, at *7. Nor did Plaintiff’s counsel object

to the VE’s testimony or ask the ALJ to require additional information before relying upon it.

Instead, Plaintiff’s counsel proceeded to a closing argument that included no challenge to the VE’s

testimony. (AR 1221-22). This provides even greater reason to defer to the ALJ’s assessment that

the VE’s testimony was sufficiently supported. See Biestek, 139 S. Ct. at 1157 (“case-by-case”




4
  See also Michael G. v. Saul, No. 18 CV 4564, 2020 WL 3000280, at *8-9 (N.D. Ill. June 4, 2020) (under Biestek,
“vocational experts ‘may invoke not only publicly available sources but also ‘information obtained directly from
employers’ and data otherwise developed from their own ‘experience in job placement or career counseling,’” and
thus, VE properly cited data from Bureau of Labor Statistics and his own experience to support number of DOT
assembler and other jobs (quoting Biestek, 139 S. Ct. at 1152-53)).

                                                      18
    USDC IN/ND case 2:17-cv-00108-JPK document 42 filed 03/22/21 page 19 of 19


assessment of sufficiency of VE testimony under “substantiality of evidence” standard “defers to

the presiding ALJ, who has seen the hearing up close”); see also Baker, 2020 WL 6618971, at *7

(“No such objection occurred during Mr. Baker’s hearing. . . . Instead, here, Mr. Baker’s attorney

asked how the VE arrived at the numbers and his attorney seemingly accepted the answer”).

         Accordingly, while a new step-five hearing may be required if Plaintiff’s RFC is adjusted

on remand for other reasons explained above (see supra Parts I and II), the Court finds no error in

the ALJ’s reliance on the VE’s testimony during the prior hearing that would otherwise require a

new step-five hearing. See Michael G., 2020 WL 3000280, at *9 (remanding on other grounds).

The Court therefore rejects Plaintiff’s argument that the ALJ’s step-five analysis independently

requires remand, although Plaintiff would be free to question the VE regarding the bases for his

opinions in any new step-five hearing required.

                                                CONCLUSION

         Based on the foregoing, the Court hereby GRANTS the alternative relief sought in

Plaintiff’s Opening Brief in support of reversing the decision of the Commissioner of Social

Security [DE 34], REVERSES the final decision of the Commissioner of Social Security, and

REMANDS this matter for further proceedings consistent with this Opinion and Order.5 The Court

DIRECTS the Clerk of Court to ENTER JUDGMENT in favor of Plaintiff against Defendant.

         So ORDERED this 22nd day of March, 2021.

                                                      s/ Joshua P. Kolar
                                                      MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                      UNITED STATES DISTRICT COURT


5
  Although Plaintiff alternatively asks the Court to reverse and remand for an award of benefits, such an award is
appropriate “only if all factual issues involved in the entitlement determination have been resolved and the resulting
record supports only one conclusion—that the applicant qualifies for disability benefits.” Allord v. Astrue, 631 F.3d
411, 415 (7th Cir. 2011) (“Courts have the statutory power to affirm, reverse, or modify the Social Security
Administration’s decision, with or without remanding the case for further proceedings.”) (citing 42 U.S.C. § 405(g)).
As explained throughout this Opinion, remand for further proceedings (not an award of benefits) is required in this
case, as it is not clear on the current record that an award of benefits is required.

                                                         19
